     Case 2:17-cv-00176-WBS-DMC Document 57 Filed 09/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                            No. 2:17-CV-0176-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the Court are defendants’ motion to dismiss

19   plaintiff’s fourth amended complaint, ECF No. 50, and plaintiff’s motion for reconsideration,

20   ECF No. 54.

21                  The pending motion to dismiss challenges the sufficiency of plaintiff’s fourth

22   amended complaint, filed on August 29, 2019. Defendants’ motion was initially set for hearing

23   on June 3, 2020. After plaintiff failed to file a timely opposition, the Court issued an order on

24   May 21, 2020, vacating the June 3, 2020, hearing and submitting defendants’ motion on the

25   papers without oral argument. See ECF No. 52. On May 22, 2020, apparently in response to

26   defendants’ motion to dismiss and in lieu of an opposition, plaintiff filed a fifth amended

27   complaint. See ECF No. 53. Concurrent with that filing, plaintiff filed a motion for

28   reconsideration of the Court’s May 21, 2020, order vacating the June 3, 2020, hearing. See ECF
                                                        1
     Case 2:17-cv-00176-WBS-DMC Document 57 Filed 09/21/20 Page 2 of 3

 1   No. 54. On June 4, 2020, defendants filed a request that the Court screen plaintiff’s fifth

 2   amended complaint.

 3                  According to the parties, plaintiff did not file an opposition to defendants’ motion

 4   to dismiss the fourth amended complaint because he intended to file a fifth amended complaint

 5   addressing the deficiencies noted in defendants’ motion. Also according to the parties,

 6   defendants’ counsel informed plaintiff’s counsel that defendants’ consent to the further

 7   amendment was not required because plaintiff is free to amend once as of right. Finally, the

 8   parties state that defendants’ counsel agreed to an extension of time to file a fifth amended

 9   complaint.

10                  A review of the docket reflects that plaintiff’s as-of-right amendment occurred

11   with the filing of the first amended complaint on August 28, 2017. Because the first amended

12   complaint was filed as of right, the Court denied plaintiff’s motion for leave to file a first

13   amended complaint as unnecessary. See ECF No. 13. Since the first amended complaint was

14   filed, plaintiff was granted leave of Court to file a second, third, and finally a fourth amended

15   complaint. See ECF Nos. 19, 27, and 32. Given this history, the filing of a fifth amended

16   complaint must be upon leave of court or stipulation.

17                  Based on the parties’ representations outlined above, the Court finds that

18   defendants’ have in essence stipulated to the filing of the fifth amended complaint for several

19   reasons. First, they were in error in stating that a fifth amended complaint may be filed as of right

20   without stipulation. Second, defendants later stipulated to an extension of time to file a fifth
21   amended complaint. Third, defendants appear to concede that the action should proceed on the

22   fifth amended complaint by way of their request that the Court screen the fifth amended

23   complaint.

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         2
     Case 2:17-cv-00176-WBS-DMC Document 57 Filed 09/21/20 Page 3 of 3

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.     This action proceeds on plaintiff’s fifth amended complaint, ECF No. 53,

 3   which the Court deems properly filed;

 4                  2.     Defendants’ motion to dismiss the fourth amended complaint, ECF No. 50,

 5   which challenges a superseded pleading, is stricken and the Clerk of the Court is directed to

 6   terminate this filing as a pending motion;

 7                  3.     Plaintiff’s motion for reconsideration, ECF No. 54, of the Court’s order

 8   vacating the hearing on defendant’s motion to dismiss the fourth amended complaint is denied as

 9   moot;

10                  4.     Defendants’ request for screening of the fifth amended complaint, ECF No.

11   56, is granted; and

12                  5.     By separate order, the Court will address the sufficiency of the fifth

13   amended complaint.

14

15

16   Dated: September 18, 2020
                                                           ____________________________________
17                                                         DENNIS M. COTA
18                                                         UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       3
